DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MATSUDEA (US 20190027092).
Regarding claim 1, MATSUDEA discloses an organic light emitting diode display comprising: 
a substrate (fig 3, 151, para 67); 
a bridge electrode (electrode 183 is at least indirectly on the substrate, see fig 3, para 75) disposed on the substrate; 
a buffer layer (insulating layer 158 is at least indirectly on 183, see fig 3, para 75) disposed the bridge electrode (158 is at least indirectly on a bottom of 183, see fig 3); 
a semiconductor layer (semiconductor layer comprising 141, 142 and 143 as well as 145, 146 and 147, see fig 3B and 3C, para 71) disposed on the buffer layer; 
a first gate insulating layer (fig 3, 156, para 73) disposed on the semiconductor layer (156 is at least indirectly on 141/2/3, see fig 3B); 

a second gate insulating layer (fig 3, 154, para 70) disposed on the first gate conductor (154 is at least indirectly on a lower surface of 157, see fig 3); 
a second gate conductor (153 is at least indirectly on 154, see fig 3, 153, para 58) disposed on the second gate insulating layer; 
an interlayer-insulating layer disposed on the second gate conductor (161 is at least indirectly on the top surface of 153, see fig 3, para 77); and 
a data line (105 is at least indirectly on 161, see fig 3, para 40) disposed on the interlayer-insulating layer, 
wherein the first gate electrode is physically connected to the bridge electrode (157 is directly connected to 183, see fig 3B), 
the semiconductor layer is electrically connected to the bridge electrode (semiconductor 141, 142 and 143 is directly connected to 183, see fig 3B), and
 a capacitance exists between the data line and the bridge electrode (105 and 183 are conductors which are separated by insulator 161, and therefore a capacitance will exist between them, see fig 3B).
Regarding claim 2, MATSUDEA discloses the organic light emitting diode display of claim 1, wherein
 the semiconductor layer includes a channel region of a driving transistor (channel region 145 of the transistor in fig 3C, see para 87) and a drain region of a third transistor (drain 143 of the transistor in fig 3B, see para 71), 
the channel region of the driving transistor overlaps the first gate electrode (145 overlaps 157 along a vertical axis, see fig 3C), and 

Regarding claim 3, MATSUDEA discloses the organic light emitting diode display of claim 2, further comprising: a first gate connector (the portion of 157 shown in fig 3B, see para 58) disposed on a same layer as the first gate electrode (both portions of 157 are located on 156, see fig 3).
Regarding claim 4, MATSUDEA discloses the organic light emitting diode display of claim 3, wherein the first gate connector is physically connected to the bridge electrode through a first contact hole formed in the first gate insulating layer and the buffer layer (the portion of 157 in fig 3B is directly electrically connected to 183 by a through hole in 156 and 158, see fig 3B), and is physically connected to the semiconductor layer through a second contact hole formed in the first gate insulating layer (the portion of 157 in fig 3B is indirectly physically connected to 143 by 183 by means of the through hole in 156, see fig 3B).
Regarding claim 5, MATSUDEA discloses the organic light emitting diode display of claim 3, wherein the second gate conductor includes a storage electrode (second gate conductor 153 is an electrode in a storage capacitor, see fig 3, para 62), and
 the storage electrode overlaps the first gate electrode with the second gate insulating layer interposed therebetween (154 is between 153 and 191, see fig 3B-C) to constitute a storage capacitor (153 is part of a storage capacitor C1, see fig 3B-C, para 62).
Regarding claim 6, MATSUDEA discloses the organic light emitting diode display of claim 3, further comprising: a driving connector (fig 4B, 108, para 41) disposed on a same layer as the data line ((108 and 106 are both on 158, see fig 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDEA (US 20190027092) in view of LIUS (US 20180062105).
Regarding claim 7, MATSUDEA discloses the organic light emitting diode display of claim 6, wherein 
the first gate connector is physically connected to the bridge electrode through the first contact hole formed in the first gate insulating layer and the buffer layer (the portion of 157 in fig 3B is connected to 183 by a contact hole 173 that goes through 156 and 158, see fig 3B).
MATSUDEA fails to explicitly disclose a device wherein the first gate connector is physically connected to the driving connector through a second contact hole formed in the second gate insulating layer and the interlayer-insulating layer, and 
the driving connector is physically connected to the semiconductor layer through a third contact hole formed in the interlayer-insulating layer, the first gate insulating layer, and the second gate insulating layer.
LIUS discloses a device wherein the first gate connector (fig 6, AM3, para 86) is physically connected to the driving connector (fig 6, 642, para 86) through a second contact hole formed in the second gate insulating layer (fig 6, 608, para 85) and the interlayer-insulating layer (fig 6, 607, para 84), and 
the driving connector (fig 6, 642, para 86) is physically connected to the semiconductor layer (fig 6, 605, para 82) through a third contact hole formed in the interlayer-insulating layer (fig 6, 607, para 84), the first gate insulating layer (fig 6, 606, para 83), and the second gate insulating layer (fig 6, 608, para 85).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUDEA with the layer geometry of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 8, MATSUDEA discloses the organic light emitting diode display of claim 1, further comprising:
a driving voltage line disposed on the interlayer-insulating layer, and
wherein the driving voltage line is disposed to overlap the bridge electrode.
MATSUDEA fails to explicitly disclose a device wherein a third gate insulating layer which covers the second gate conductor; 
a third gate conductor disposed on the third gate insulating layer; and
the interlayer-insulating layer covers the third gate conductor.
LIUS discloses a device wherein a third gate insulating layer (fig 8A, 812, para 97) which covers the second gate conductor (fig 8, G2, para 97); 
a third gate conductor (fig 8A, G3, para 97) disposed on the third gate insulating layer; and
the interlayer-insulating layer (fig 8A, 813, para 98) covers the third gate conductor.
MATSUDEA and LIUS are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUDEA with the layer geometry of LIUS because they are from the same field of endeavor.

Regarding claim 9, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 8.
MATSUDEA further discloses a device, wherein 
 the semiconductor layer includes a channel region of a driving transistor (channel region 145 of the transistor in fig 3C, see para 87) and a drain region of a third transistor (drain 143 of the transistor in fig 3B, see para 71), 
the channel region of the driving transistor overlaps the first gate electrode (145 overlaps 157 along a vertical axis, see fig 3C), and 
the drain region of the third transistor is electrically connected to the bridge electrode (143 is electrically connected to 183, see fig 3B).
Regarding claim 10, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 9.
MATSUDEA further discloses a device, wherein 
the second gate conductor includes a storage electrode (second gate conductor 153 is an electrode in a storage capacitor, see fig 3, para 62), and 
the storage electrode overlaps the first gate electrode with the second gate insulating layer interposed therebetween (154 is between 153 and 191, see fig 3B-C) to constitute a storage capacitor (153 is part of a storage capacitor C1, see fig 3B-C, para 62).
Regarding claim 11, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 9.

Regarding claim 12, MATSUDEA and LIUS disclose the organic light emitting diode display of claim 11.
MATSUDEA further discloses a device, wherein the lower gate connector is physically connected to the bridge electrode through a first contact hole formed in the first gate insulating layer and the buffer layer  (the portion of 157 in fig 3B is directly electrically connected to 183 by a through hole in 156 and 158, see fig 3B), and is physically connected to the semiconductor layer through a second contact hole formed in the first gate insulating layer (the portion of 157 in fig 3B is indirectly physically connected to 143 by 183 by means of the through hole in 156, see fig 3B).
Regarding claim 13, MATSUDEA discloses the organic light emitting diode display of claim 9.
MATSUDEA fails to explicitly disclose a device, further comprising: an upper gate connector disposed on a same layer as the third gate conductor.
LIUS discloses a device, further comprising: an upper gate connector (fig 8A, 848, para 97) disposed on a same layer as the third gate conductor (848 and G3 are both at least indirectly on 810, see fig 8A).
MATSUDEA and LIUS are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUDEA with the layer geometry of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUDEA with the layer geometry of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
claim 14, MATSUDEA discloses the organic light emitting diode display of claim 13.
MATSUDEA fails to explicitly disclose a device, wherein the upper gate connector is physically connected to the semiconductor layer through a first contact hole formed in the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer, and
is physically connected to the bridge electrode through a second contact hole formed in the buffer layer, the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer.
LIUS discloses a device, wherein the upper gate connector (fig 8A, 848, para 97) is physically connected to the semiconductor layer (fig 8A, 808, para 94) through a first contact hole formed in the first gate insulating layer (fig 8A, 806, para 95), the second gate insulating layer (fig 8A, 810, para 96), and the third gate insulating layer (fig 8A, 812, para 97), and
is physically connected to the bridge electrode (fig 8A, 804, para 94) through a second contact hole formed in the buffer layer (fig 8A, 802, para 94), the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer.
MATSUDEA and LIUS are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUDEA with the layer geometry of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUDEA with the layer geometry of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 15, MATSUDEA discloses the organic light emitting diode display of claim 11.
MATSUDEA fails to explicitly disclose a device, further comprising: 
an upper gate connector disposed on a same layer as the third gate conductor, 

the upper gate connector is physically connected to the semiconductor through a third contact hole formed in the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer.
LIUS discloses a device, further comprising: 
an upper gate connector (Fig 8A, 848, par 97) disposed on a same layer as the third gate conductor (848 and G3 are both at least indirectly on 810, see fig 8A), 
wherein the lower gate connector (fig 8A, 811, para 95) is physically connected to the bridge electrode (fig 8A, 804, para 94) through a first contact hole formed in the buffer layer (fig 8A, 802, para 94) and the first gate insulating layer (fig 8A, 806, para 95), and is physically connected to the upper gate connector through a second contact hole formed in the second gate insulating layer (fig 8A, 810, para 96) and the third gate insulating layer (fig 8A, 812, para 97), and 
the upper gate connector is physically connected to the semiconductor (fig 8A, 808, para 94) through a third contact hole formed in the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer (see fig 8A).
MATSUDEA and LIUS are analogous art because they both are directed towards OLED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUDEA with the layer geometry of LIUS because they are from the same field of endeavor.
.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that MATSUDEA does not disclose the claimed invention because MATSUDEA does not disclose “a stacked structure in the order of a bridge electrode (31) buffer layer (120) /semiconductor layer (130) /first gate insulating layer (140) /first gate conductive layer (155) second gate insulating layer (160) /second gate conductive layer (126) /interlayer insulating layer (180) /data line (171)” or “the second gate insulating layer/second gate conductive layer disposed between the gate conductive layer and interlayer insulating layer”.  This may be true, but those limitation do not appear in the claims, and so the argument is unpersuasive.  The claims recite only that certain layer are disposed on other layers, for instance that the first gate insulating layer is “disposed on the semiconductor layer”.  This does not require that the first gate insulating layer be disposed above the semiconductor layer, or that the two layers be in direct contact.  The word “on” is used as a function word to indicate close proximity (definition taken from Merriam-Webster on 3/24/2022).  One object can be on another if it is on the bottom of that object, or a side, or if there are intervening layers.  For at least these reasons, and those given in the rejection above, MATSUDEA discloses "a bridge electrode disposed on the substrate; a buffer layer disposed on the bridge electrode; a semiconductor layer disposed on the buffer layer; a first gate insulating layer disposed on the semiconductor layer; a first gate conductor disposed on the first gate insulating layer and which includes a first gate electrode; a second gate insulating layer disposed on the first gate conductor; a second gate conductor disposed on the second gate insulating layer; an interlayer- insulating layer disposed on the second gate conductor; and a data line disposed on the interlayer-insulating layer,".  If the applicant wishes to claim that the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/JONAS T BEARDSLEY/Examiner, Art Unit 2811     

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811